Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.
 
Election/Restrictions
Note: Applicant elects compound 36 (see structure below) as species for compound of formula I; chloroquine as species for autophagy inhibitor; avasimibe as species for ACAT1 inhibitor; talazoparib as species for PARP inhibitor; and colon cancer as species for cancer.  

    PNG
    media_image1.png
    151
    411
    media_image1.png
    Greyscale

Any rejection from the previous office action which is not restated herein, is withdrawn.

Claims 12, 19-25, 26 are examined herein on the merits so far as they read on the elected species. 
The search has been expanded to include prostate cancer, melanoma.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1) Claims 22, 23, 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "Lys05" in the claim.  There is insufficient antecedent basis for this limitation in the claim, since claim 12 in its dependency chain does not recite “Lys05”.
Claims 22, 23, 24 recite the limitation "derivatives thereof in the claim.  There is insufficient antecedent basis for this limitation in the claim, since claim 12 in its dependency chain does not recite “derivatives thereof”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claims 12, 23, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Laiho et al. (WO 2015/143293, PTO-1449), in view of Seung-Young Lee (ACS Nano. 2015, 2420-32, PTO-1449).
Laiho et al. teaches compounds which inhibit RNA polymerase I (Pol I) and pharmaceutical composition comprising said compounds for treatment of cancer. See abstract. Compounds therein include instant elected species compound 36 of structure below. See page 16, compound 36; claims 7, 8. It is taught that the pharmaceutical composition can include at least one other biologically active agent. See claims 1, 2, 10-11, 12. The composition is used for treating cancer which includes colon cancer. See claims 10-12; para [0075].


    PNG
    media_image2.png
    151
    402
    media_image2.png
    Greyscale

Laiho et al. does not teach administration of a composition comprising compound 36 and an ACAT1 inhibitor avasimibe to treat colon cancer.
Seung-Young Lee teaches a nanoformulation of ACAT1 inhibitor avasimibe in human serum albumin (HSA) for cancer chemotherapy such as for treating colon cancer. See abstract. It is taught that in cell lines of human prostate, pancreatic, lung, and colon cancer avasimibe significantly reduced cholesterol ester storage in lipid droplets and elevated intracellular free cholesterol levels, which led to apoptosis and suppression of proliferation. See abstract. It is taught that ACAT1 inhibitors can be used with one or more chemo drugs into the nanoformulation. It is taught that cholesterol esterification blockade and free cholesterol elevation by ACAT-1 inhibitors can lead to cancer cells to be more vulnerable to an existing chemotherapy, which may reduce not only the dose of the chemotherapy drug, but also associated toxicity. It is taught that the combination of anticancer drug and an ACAT-1 inhibitor both loaded into the HSA formulation, can significantly improve the outcome for cancer patients. See page 2428, right hand column, para 1, para 2.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to obtain a composition comprising ACAT1 inhibitor avasimibe and compound 36, and administer the composition to treat a subject suffering from colon cancer because 1) Laiho et al. teaches compounds which inhibit RNA polymerase I (Pol I) and pharmaceutical composition comprising said compounds such as compound 36 for treatment of colon cancer, 2) Seung-Young Lee teaches a nanoformulation of ACAT1 inhibitor avasimibe in human serum albumin (HSA) for cancer chemotherapy such as for treating colon cancer; Seung-Young Lee teaches that the combination of anticancer drug and an ACAT-1 inhibitor both loaded into the HSA formulation, can significantly improve the outcome for cancer patients. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to obtain a nanoformulation comprising ACAT1 inhibitor avasimibe and compound 36, and administer the composition to treat a subject suffering from colon cancer with reasonable expectation of success of treating colon cancer with reduced dosage, lower toxicity or side effects, and significantly improve the outcome for colon cancer patients.
Furthermore, it would have been obvious to a person of ordinary skill in the art to combine ACAT1 inhibitor avasimbe which can be used for treating colon cancer with compound 36 to treat colon cancer. It is generally considered prima facia obvious to combine compounds each of which is taught by the prior art to be useful for the same purpose such as treating colon cancer, in order to form a composition which is used for the very same purpose. The idea for combining them flows logically from their having been used individually in the prior art. In re Kerkohoven, 626 F.2d 848, 205 USPQ 1069 (CCPA 1980).
Regarding the recitation “wherein the compound and ACAT-1 inhibiting compound exert a synergistic effect against a disease” in claim 26, it is pointed out that Laiho et al. (WO 2015/143293, PTO-1449), in view of Seung-Young Lee (ACS Nano. 2015, 2420-32, PTO-1449) render obvious administration of a composition a nanoformulation comprising ACAT1 inhibitor avasimibe and compound 36 to treat a subject suffering from colon cancer, and said administration will exert a synergistic effect against colon cancer, since it is the result or property of the composition on administration.


Response to Arguments
Applicant's arguments and the Declaration filed by Marikki Laiho filed on 05/17/2022 have been fully considered but they are not persuasive. 
Applicant argues that “Many drug combinations effective in the clinic to date involve mechanistically distinct agents, often chemotherapies combined with additional targeted therapy, for which benefit may arise from the independent effects of the drugs on different subpopulations rather than synergy”. The task of identifying drugs that act synergistically is still a major challenge, despite the development of algorithms to predict synergy or by engaging large-scale screens for drug combinations.° In this study, of 108,259 drug combination-cell line pairs tested, only 5.2% showed synergy, indicating that it is rare. Even among the detected synergies, over 70% were linked with one drug only. Based on this evidence, there is no reasonable expectation that any combination would a priori lead to a greater than additive effect”, see page 17 of Declaration. Applicant’s arguments have been considered, but not found persuasive. Seung-Young Lee teaches that cholesterol esterification blockade and free cholesterol elevation by ACAT-1 inhibitors can lead to cancer cells to be more vulnerable to an existing chemotherapy, which may reduce not only the dose of the chemotherapy drug, but also associated toxicity. It is taught that the combination of anticancer drug and an ACAT-1 inhibitor both loaded into the HSA formulation, can significantly improve the outcome for cancer patients. See page 2428, right hand column, para 1, para 2. Seung-Young Lee teaches a nanoformulation of ACAT1 inhibitor avasimibe in human serum albumin (HSA) for cancer chemotherapy such as for treating colon cancer. See abstract. Laiho et al. teaches compounds which inhibit RNA polymerase I (Pol I) and pharmaceutical composition comprising said compounds such as compound 36 for treatment of colon cancer. Accordingly, one of ordinary skill in the art would have been motivated to administer a combination of anticancer agent RNA polymerase I (Pol I) such as such as compound 36 and an ACAT-1 inhibitor avasimibe to a subject suffering from colon cancer with reasonable expectation of success of treating colon cancer with reduced dosage, lower toxicity or side effects, and significantly improve the outcome for colon cancer patients because Seung-Young Lee teaches that cholesterol esterification blockade and free cholesterol elevation by ACAT-1 inhibitors can lead to cancer cells to be more vulnerable to an existing chemotherapy, which may reduce not only the dose of the chemotherapy drug, but also associated toxicity, and Seung-Young Lee teaches that the combination of anticancer drug and an ACAT-1 inhibitor both loaded into the HSA formulation, can significantly improve the outcome for cancer patients. See page 2428, right hand column, para 1, para 2. Regarding the recitation “wherein the compound and ACAT-1 inhibiting compound exert a synergistic effect against a disease” in claim 26, it is pointed out that Laiho et al. (WO 2015/143293, PTO-1449), in view of Seung-Young Lee (ACS Nano. 2015, 2420-32, PTO-1449) render obvious administration of a composition a nanoformulation comprising ACAT1 inhibitor avasimibe and compound 36 to treat a subject suffering from colon cancer, and said administration will exert a synergistic effect against colon cancer, since it is the result or property of the composition on administration.
Further, any synergistic effect has to be commensurate in scope with instant claims. Instant claims recite a wide variety of compounds (compounds 1-37), wide variety of ACAT-1 inhibitors, and employing these compounds in any amounts. Synergistic effect is provided employing a particular Pol I inhibitor BMH-21 with a particular ACAT1 inhibitor avasimibe in particular amounts. Thus, the synergistic effect is not commensurate in scope with instant claims.
Examiner notes the instant averment of synergistic activity residing in the claimed compositions of matter. Synergy, an unexpected property, depends on the therapeutic agents employed, and the medicament levels employed. Applicants aver unexpected benefits residing in the claimed subject matter, yet fails to set forth evidence substantiating this belief. Evidence as to unexpected benefits must be "clear and convincing" In re Lohr, 137 USPQ 548 (CCPA 1963), and be of a scope reasonably commensurate with the scope of the subject matter claimed, In re Linder, 173 USPQ 356 (CCPA 1972). The data provided by Applicants is neither clear, convincing nor reasonably commensurate in scope with the instant claims. Absent claims commensurate with a clear and convincing showing of unexpected benefits, or a showing reasonably commensurate with the instant claims, such claims remain properly rejected under 35 USC 103.
Applicant argues that “A combination of therapeutic agents that kills cancer cells by causing excessive, irreparable quantities of DNA lesions are frequently used in cancer therapies. Examples of these are alkylating agents, antitumor antibiotics and topoisomerase inhibitors which are frequently used in combination therapies. However, none of these drugs (daunorubicin, camptothecin, mitomycin C, actinomycin D) showed any greater than additive effect with the targeted strategy against Pol I tested here. This is unexpected, as the combination of excessive DNA damage and inability of cells to produce proteins required for the damage repair would have been expected to augment…”, see page 17 of Declaration. Applicant’s arguments have been considered, but not found persuasive. Seung-Young Lee teaches that cholesterol esterification blockade and free cholesterol elevation by ACAT-1 inhibitors can lead to cancer cells to be more vulnerable to an existing chemotherapy, which may reduce not only the dose of the chemotherapy drug, but also associated toxicity. It is taught that the combination of anticancer drug and an ACAT-1 inhibitor both loaded into the HSA formulation, can significantly improve the outcome for cancer patients i.e teaches advantage of using anticancer drug and ACAT-1 inhibitors. See page 2428, right hand column, para 1, para 2. Seung-Young Lee teaches a nanoformulation of ACAT1 inhibitor avasimibe in human serum albumin (HSA) for cancer chemotherapy such as for treating colon cancer. See abstract. Laiho et al. teaches compounds which inhibit RNA polymerase I (Pol I) and pharmaceutical composition comprising said compounds such as compound 36 for treatment of colon cancer. Accordingly, one of ordinary skill in the art would have been motivated to administer a combination of anticancer agent RNA polymerase I (Pol I) such as such as compound 36 and an ACAT-1 inhibitor avasimibe to a subject suffering from colon cancer with reasonable expectation of success of treating colon cancer with reduced dosage, lower toxicity or side effects, and significantly improve the outcome for colon cancer patients because Seung-Young Lee teaches that cholesterol esterification blockade and free cholesterol elevation by ACAT-1 inhibitors can lead to cancer cells to be more vulnerable to an existing chemotherapy, which may reduce not only the dose of the chemotherapy drug, but also associated toxicity, and Seung-Young Lee teaches that the combination of anticancer drug and an ACAT-1 inhibitor both loaded into the HSA formulation, can significantly improve the outcome for cancer patients. See page 2428, right hand column, para 1, para 2. Regarding the recitation “wherein the compound and ACAT-1 inhibiting compound exert a synergistic effect against a disease” in claim 26, it is pointed out that Laiho et al. (WO 2015/143293, PTO-1449), in view of Seung-Young Lee (ACS Nano. 2015, 2420-32, PTO-1449) render obvious administration of a composition a nanoformulation comprising ACAT1 inhibitor avasimibe and compound 36 to treat a subject suffering from colon cancer, and said administration will exert a synergistic effect against colon cancer, since it is the result or property of the composition on administration.
Applicant argues that “Given (1) the numerous negative (antagonistic) findings, including those described above; (ii) cancer drug synergy is rare; (iii) the cancer drug target, Pol I, has only few selective and specific pharmaceutical intervention tools, exemplified by BMH-21 here, that there is less knowledge how this intervention affects the downstream pathways, such as ribosome biogenesis, or activation of compensatory survival mechanisms leading to resistance; and (iv) no genetic or biomarkers exist that denote sensitivity to this targeted strategy, one would not have reasonably predicted as of the filing date of this application that the claimed drug combinations would have exhibited a greater than additive effect”, see page 18 of the Declaration. Applicant’s arguments have been considered, but not found persuasive as discussed above. Further, any synergistic effect has to be commensurate in scope with instant claims. Instant claims recite a wide variety of compounds (compounds 1-37), wide variety of ACAT-1 inhibitors, wide variety of autophagy inhibiting compounds, wide variety of PARP inhibiting compounds, and employing these compounds in any amounts. Synergistic effect is provided employing a particular Pol I inhibitor BMH-21 with a particular autophagy inhibiting compound chloroquine, particular ACAT1 inhibitor avasimibe and a particular PARP inhibitor olaparib in particular amounts. Thus, the synergistic effect is not commensurate in scope with instant claims.
 

2) Claims 12, 23, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Seung-Young Lee (ACS Nano. 2015, 2420-32, PTO-1449), in view of Karita Peltonen et al. (Cancer Cell, 2014, pages 1-27, PTO-1449), and further in view of Colis et al. (Journal of Medicinal Chemistry (2014, 57(11), 4950-4961, PTO-1449).
Seung-Young Lee teaches a nanoformulation of ACAT1 inhibitor avasimibe in human serum albumin (HSA) for cancer chemotherapy such as for treating colon cancer. See abstract. It is taught that in cell lines of human prosate, pancreatic, lung, and colon cancer avasimibe significantly reduced cholesterol ester storage in lipid droplets and elevated intracellular free cholesterol levels, which led to apoptosis and suppression of proliferation. See abstract. It is taught that ACAT1 inhibitors can be used with one or more chemo drugs into the nanoformulation. It is taught that cholesterol esterification blockade and free cholesterol elevation by ACAT-1 inhibitors can lead to cancer cells to be more vulnerable to an existing chemotherapy, which may reduce not only the dose of the chemotherapy drug, but also associated toxicity. It is taught that the combination of anticancer drug and an ACAT-1 inhibitor both loaded into the HSA formulation, can significantly improve the outcome for cancer patients. See page 2428, right hand column, para 1, para 2.
Seung-Young Lee does not teach administration of a composition comprising compound 36 and an ACAT1 inhibitor avasimbe to treat colon cancer.
Karita Peltonen et al. teaches compound BMH-21 (see structure below, page 18) has wide and potent antitumorigenic activity across NC160 cancer cell lines and rapidly represses RNA polymerase I  (RNA Pol I) transcription inhibitor. See abstract. BMH-21 significantly inhibited HCT116 colon cancer tumor growth.  See page 3, under RESULTS, para 2; page 17, Figure 1H. 

    PNG
    media_image3.png
    213
    228
    media_image3.png
    Greyscale


Colis et al. teaches preparation and evaluation as potential novel anticancer agents that act via the repression of Pol I activity. Colis et al. teaches that compound 13 (see structure below, compound 13 is a racemic mixture which contains instant compound 36) which is same as instant compound 36 is an RNA polymerase I inhibitor and can be used for treating cancer. See abstract. It is taught that compound 13 is very potent novel analogue of compound 2 (see structure below, which is same as BMH-21) which is an anticancer agent (See page 4957, left hand column, para 4); compound 2 has potent anticancer activity in NC160 cancer cell lines. See page 4951, left hand column.

    PNG
    media_image4.png
    188
    249
    media_image4.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to obtain a composition comprising ACAT1 inhibitor avasimibe and compound 36, and administer the composition to treat a subject suffering from colon cancer because 1) Seung-Young Lee teaches a nanoformulation of ACAT1 inhibitor avasimibe in human serum albumin (HSA) for cancer chemotherapy such as for treating colon cancer; Seung-Young Lee teaches that the combination of anticancer drug and an ACAT-1 inhibitor both loaded into the HSA formulation, can significantly improve the outcome for cancer patients, 2) Karita Peltonen et al. teaches compound BMH-21 (see structure above) has wide and potent antitumorigenic activity across NC160 cancer cell lines and rapidly represses RNA polymerase I  (RNA Pol I) transcription inhibitor; BMH-21 significantly inhibited HCT116 colon cancer tumor growth, and 3) Colis et al. teaches that compound 13 (see structure above) which is same as instant compound 36 is an RNA polymerase I inhibitor and can be used for treating cancer; Colis et al. teaches that compound 13 (which is same as instant compound 36) is very potent novel analogue of compound 2 (see structure above, which is same as BMH-21) which is an anticancer agent and has potent anticancer activity in NC160 cancer cell lines. Accordingly, one of ordinary skill in the art at before the effective filing date of the claimed invention would have been motivated to obtain a nanoformulation comprising ACAT1 inhibitor avasimibe and compound 13 (a racemic mixture which contains instant compound 36) which is same as instant compound 36 and which has potent anticancer activity than compound 2 above known to treat colon cancer, and administer the composition to treat a subject suffering from colon cancer with reasonable expectation of success of treating colon cancer with reduced dosage, lower toxicity or side effects, and significantly improve the outcome for colon cancer patients.
Further, it would have been obvious to a person of ordinary skill in the art to combine ACAT1 inhibitor avasimbe which can be used for treating colon cancer with compound 13 taught by Colis et al. which has potent anticancer activity than compound 2 above known to treat colon cancer.  It is generally considered prima facia obvious to combine compounds each of which is taught by the prior art to be useful for the same purpose such as treating cancer, in order to form a composition which is used for the very same purpose. The idea for combining them flows logically from their having been used individually in the prior art. In re Kerkohoven, 626 F.2d 848, 205 USPQ 1069 (CCPA 1980).
Regarding the recitation “wherein the compound and ACAT-1 inhibiting compound exert a synergistic effect against a disease” in claim 26. it is pointed out that Seung-Young Lee (ACS Nano. 2015, 2420-32, PTO-1449), in view of Karita Peltonen et al. (Cancer Cell, 2014, pages 1-27, PTO-1449), and further in view of Colis et al. (Journal of Medicinal Chemistry (2014, 57(11), 4950-4961, PTO-1449) render obvious administration of a composition a nanoformulation comprising ACAT1 inhibitor avasimibe and compound 36 to treat a subject suffering from colon cancer, and said administration will exert a synergistic effect against colon cancer, since it is the result or property of the composition on administration.

Response to Arguments
Applicant's arguments filed on 05/17/2022 have been fully considered but they are not persuasive as discussed above under 35 U.S.C. 103 Rejection 1 which also apply to the above-referenced combination of reference. 
Applicant’s remarks that “Lee makes at most a passing, general reference to combinations, referencing nothing more specific than "chemo drugs" (Lee, page 2016). Lee does not address at all whether a greater than additive effect could be achieved by combining avasimibe with another drug - rather it merely addresses potential tolerance of the drugs at the given dose. Tolerance is a concept separate from synergy. There is no teaching in Lee or Peltonen (which focuses on BMH-21) or Colis (which focuses on Pol I inhibitors, such as compound 13) that combining avasimibe with the Pol I inhibitors described in Peltonen and Colis would have provided compositions exhibiting the beneficial properties described above.” Applicant’s arguments have been considered, but not found persuasive. It is pointed out that it has been well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to person of ordinary skill in the art. See M.P.E.P. § 2123. Seung-Young Lee teaches that the combination of anticancer drug and an ACAT-1 inhibitor both loaded into the HSA formulation, can significantly improve the outcome for cancer patients. See page 2428, right hand column, para 1, para 2. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer a combination of anticancer agent RNA polymerase I (Pol I) such as such as compound 36 and an ACAT-1 inhibitor avasimibe to a subject suffering from colon cancer with reasonable expectation of success of treating colon cancer with reduced dosage, lower toxicity or side effects, and significantly improve the outcome for colon cancer patients because 1) Seung-Young Lee teaches a nanoformulation of ACAT1 inhibitor avasimibe in human serum albumin (HSA) for cancer chemotherapy such as for treating colon cancer; Seung-Young Lee teaches that the combination of anticancer drug and an ACAT-1 inhibitor both loaded into the HSA formulation, can significantly improve the outcome for cancer patients, 2) Karita Peltonen et al. teaches compound BMH-21 (see structure above) has wide and potent antitumorigenic activity across NC160 cancer cell lines and rapidly represses RNA polymerase I  (RNA Pol I) transcription inhibitor; BMH-21 significantly inhibited HCT116 colon cancer tumor growth, and 3) Colis et al. teaches that compound 13 (see structure above) which is same as instant compound 36 is an RNA polymerase I inhibitor and can be used for treating cancer; Colis et al. teaches that compound 13 (which is same as instant compound 36) is very potent novel analogue of compound 2 (see structure above, which is same as BMH-21) which is an anticancer agent and has potent anticancer activity in NC160 cancer cell lines. Accordingly, one of ordinary skill in the art at before the effective filing date of the claimed invention would have been motivated to obtain a nanoformulation comprising ACAT1 inhibitor avasimibe and compound 13 (a racemic mixture which contains instant compound 36) which is same as instant compound 36 and which has potent anticancer activity than compound 2 above known to treat colon cancer, and administer the composition to treat a subject suffering from colon cancer with reasonable expectation of success of treating colon cancer with reduced dosage, lower toxicity or side effects, and significantly improve the outcome for colon cancer patients.Further, it is generally considered prima facia obvious to combine compounds each of which is taught by the prior art to be useful for the same purpose such as treating colon cancer, in order to form a composition which is used for the very same purpose.
Regarding the recitation “wherein the compound and ACAT-1 inhibiting compound exert a synergistic effect against a disease” in claim 26. it is pointed out that Seung-Young Lee (ACS Nano. 2015, 2420-32, PTO-1449), in view of Karita Peltonen et al. (Cancer Cell, 2014, pages 1-27, PTO-1449), and further in view of Colis et al. (Journal of Medicinal Chemistry (2014, 57(11), 4950-4961, PTO-1449) render obvious administration of a composition a nanoformulation comprising ACAT1 inhibitor avasimibe and compound 36 to treat a subject suffering from colon cancer, and said administration will exert a synergistic effect against colon cancer, since it is the result or property of the composition on administration.
Further, any synergistic effect has to be commensurate in scope with instant claims. Instant claims recite a wide variety of compounds (compounds 1-37), wide variety of ACAT-1 inhibitors, and employing these compounds in any amounts. Synergistic effect is provided employing a particular Pol I inhibitor BMH-21 with a particular ACAT1 inhibitor avasimibe in particular amounts. Thus, the synergistic effect is not commensurate in scope with instant claims.


3) Claims 12, 22, 25, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (WO 2013/192224, PTO-892 of record), in view of Karita Peltonen et al. (Cancer Cell, 2014, pages 1-27, PTO-1449), and further in view of Colis et al. (Journal of Medicinal Chemistry (2014, 57(11), 4950-4961, PTO-1449).
Chang et al. teaches treating cancer such as colon cancer comprising administering a combination of an arginine degradation enzyme (meets additional therapeutic in claim 25) and an inhibitor of autophagy which can be chloroquine. See claims 1-6; abstract. It is taught that the method of treating cancer further comprises administering a chemotherapy drug or a targeted agent for treating cancer. See claim 9.
Chang et al. does not teach administration of a composition comprising compound 36 in combination with arginine degradation enzyme and an inhibitor of autophagy chloroquine.
Karita Peltonen et al. teaches compound BMH-21 (see structure below, page 18) has wide and potent antitumorigenic activity across NC160 cancer cell lines and rapidly represses RNA polymerase I  (RNA Pol I) transcription inhibitor. See abstract. BMH-21 significantly inhibited HCT116 colon cancer tumor growth.  See page 3, under RESULTS, para 2; page 17, Figure 1H. 

    PNG
    media_image3.png
    213
    228
    media_image3.png
    Greyscale


Colis et al. teaches preparation and evaluation as potential novel anticancer agents that act via the repression of Pol I activity. Colis et al. teaches that compound 13 (see structure below, compound 13 is a racemic mixture which contains instant compound 36) which is same as instant compound 36 is an RNA polymerase I inhibitor and can be used for treating cancer. See abstract. It is taught that compound 13 is very potent novel analogue of compound 2 (see structure below, which is same as BMH-21) which is an anticancer agent (See page 4957, left hand column, para 4); compound 2 has potent anticancer activity in NC160 cancer cell lines. See page 4951, left hand column.

    PNG
    media_image4.png
    188
    249
    media_image4.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to obtain a composition comprising compound 36, arginine degradation enzyme and an inhibitor of autophagy chloroquine, and administer the composition to treat a subject suffering from colon cancer because 1) Chang et al. teaches treating cancer such as colon cancer comprising administering a combination of an arginine degradation enzyme and an inhibitor of autophagy which can be chloroquine, 2) Karita Peltonen et al. teaches compound BMH-21 (see structure above) has wide and potent antitumorigenic activity across NC160 cancer cell lines and rapidly represses RNA polymerase I  (RNA Pol I) transcription inhibitor; BMH-21 significantly inhibited HCT116 colon cancer tumor growth, and 3) Colis et al. teaches that compound 13 (see structure above) which is same as instant compound 36 is an RNA polymerase I inhibitor and can be used for treating cancer; Colis et al. teaches that compound 13 (which is same as instant compound 36) is very potent novel analogue of compound 2 (see structure above, which is same as BMH-21) which is an anticancer agent and has potent anticancer activity in NC160 cancer cell lines. Accordingly, one of ordinary skill in the art at before the effective filing date of the claimed invention would have been motivated to obtain a composition comprising arginine degradation enzyme and an inhibitor of autophagy chloroquine and compound 13 (a racemic mixture which contains instant compound 36) which is same as instant compound 36 and which has potent anticancer activity than compound 2 above known to treat colon cancer, and administer the composition to treat a subject suffering from colon cancer with reasonable expectation of success of treating colon cancer with reduced dosage, lower toxicity or side effects, and significantly improve the outcome for colon cancer patients.
Further, it would have been obvious to a person of ordinary skill in the art to combine arginine degradation enzyme and an inhibitor of autophagy chloroquine which can be used for treating colon cancer with compound 13 taught by Colis et al. which has potent anticancer activity than compound 2 above known to treat colon cancer.  It is generally considered prima facia obvious to combine compounds each of which is taught by the prior art to be useful for the same purpose such as treating cancer, in order to form a composition which is used for the very same purpose. The idea for combining them flows logically from their having been used individually in the prior art. In re Kerkohoven, 626 F.2d 848, 205 USPQ 1069 (CCPA 1980).
Regarding the recitation “wherein the compound and an autophagy inhibiting compound exert a synergistic effect against a disease” in claim 26, it is pointed out that Chang et al. (WO 2013/192224, PTO-892), in view of Karita Peltonen et al. (Cancer Cell, 2014, pages 1-27, PTO-1449), and further in view of Colis et al. (Journal of Medicinal Chemistry (2014, 57(11), 4950-4961, PTO-1449) render obvious administration of a composition comprising compound 36, arginine degradation enzyme and an inhibitor of autophagy chloroquine to treat a subject suffering from colon cancer, and said administration will exert a synergistic effect against colon cancer, since it is the result or property of the composition on administration.
Response to Arguments
Applicant's arguments filed on 05/17/2022 have been fully considered but they are not persuasive as discussed above and those found below.
Applicant’s remarks that “the majority of the tested drugs had “either no or antagonistic effects” on cancer cell kill with BMH-21. Specifically, several classes of well-studied chemotherapeutic agents actually exhibited antagonistic effects when combined with a Pol I inhibitor. In particular, drugs used as cancer chemotherapeutics such as DNA targeting drugs, several metabolic inhibitors, other Pol I inhibitors and epigenetic modifiers had strong antagonistic effects with the Pol I inhibitor BMH-21 (as shown in Fig. 1A, B, C and D). However, a combination of Pol I inhibitor BMH-21 with antimalarial agent and autophagy inhibitor chloroquine showed strong synergistic activity (Fig. 1E)…….combining most conventional chemotherapeutic agents with a Pol I inhibitors unexpectedly produced an antagonistic combinatory effect”, see pages 14-15 of the Declaration. Applicant’s arguments have been considered. Chang et al. teaches treating cancer such as colon cancer comprising administering a combination of an arginine degradation enzyme and an inhibitor of autophagy which can be chloroquine. Colis et al. teaches that compound 13 (see structure below, compound 13 is a racemic mixture which contains instant compound 36) which is same as instant compound 36 is an RNA polymerase I inhibitor and can be used for treating cancer. Accordingly, one of ordinary skill in the art at before the effective filing date of the claimed invention would have been motivated to obtain a composition comprising arginine degradation enzyme and an inhibitor of autophagy chloroquine and compound 13 (a racemic mixture which contains instant compound 36) which is same as instant compound 36 and which has potent anticancer activity than compound 2 above known to treat colon cancer, and administer the composition to treat a subject suffering from colon cancer with reasonable expectation of success of treating colon cancer with reduced dosage, lower toxicity or side effects, and significantly improve the outcome for colon cancer patients because 1) Chang et al. teaches treating cancer such as colon cancer comprising administering a combination of an arginine degradation enzyme and an inhibitor of autophagy which can be chloroquine, 2) Karita Peltonen et al. teaches compound BMH-21 (see structure above) has wide and potent antitumorigenic activity across NC160 cancer cell lines and rapidly represses RNA polymerase I  (RNA Pol I) transcription inhibitor; BMH-21 significantly inhibited HCT116 colon cancer tumor growth, and 3) Colis et al. teaches that compound 13 (see structure above) which is same as instant compound 36 is an RNA polymerase I inhibitor and can be used for treating cancer; Colis et al. teaches that compound 13 (which is same as instant compound 36) is very potent novel analogue of compound 2 (see structure above, which is same as BMH-21) which is an anticancer agent and has potent anticancer activity in NC160 cancer cell lines. Further, Applicant’s remarks regarding synergistic effect, any synergistic effect has to be commensurate in scope with instant claims. Instant claims recite a wide variety of compounds (compounds 1-37), wide variety autophagy inhibiting compounds, and employing these compounds in any amounts. Synergistic effect is provided employing a particular Pol I inhibitor BMH-21 with a particular autophagy inhibiting compound chloroquine, in particular amounts. Thus, the synergistic effect is not commensurate in scope with instant claims.
Applicant argues that “Chang discloses "a synergistic combination of an arginine degradation enzyme and an inhibitor of autophagy" (Chang, paragraph [0007]). There is no teaching or suggestion in Chang or the two previously discussed secondary references that replacing the arginine degradation enzyme with a Pol I inhibitor would have achieved synergy. There is no teaching or suggestion in Chang or the two previously discussed secondary references that adding a Pol I inhibitor to the arginine degradation enzyme/inhibitor of autophagy combination would have achieved a beneficial result……” Applicant’s arguments have been considered, but not found persuasive. Applicant’s remarks that there is “no teaching or suggestion in Chang or the two previously discussed secondary references that replacing the arginine degradation enzyme with a Pol I inhibitor would have achieved synergy”, it is pointed out that arginine degradation enzyme was not replaced with Pol I inhibitor. Chang et al. teaches treating cancer such as colon cancer comprising administering a combination of an arginine degradation enzyme and an inhibitor of autophagy which can be chloroquine. Colis et al. teaches that compound 13 (see structure below, compound 13 is a racemic mixture which contains instant compound 36) which is same as instant compound 36 is an RNA polymerase I inhibitor and can be used for treating cancer. Accordingly, one of ordinary skill in the art at before the effective filing date of the claimed invention would have been motivated to obtain a composition comprising arginine degradation enzyme and an inhibitor of autophagy chloroquine and compound 13 (a racemic mixture which contains instant compound 36) which is same as instant compound 36 and which has potent anticancer activity than compound 2 above known to treat colon cancer, and administer the composition to treat a subject suffering from colon cancer with reasonable expectation of success of treating colon cancer with reduced dosage, lower toxicity or side effects, and significantly improve the outcome for colon cancer patients because 1) Chang et al. teaches treating cancer such as colon cancer comprising administering a combination of an arginine degradation enzyme and an inhibitor of autophagy which can be chloroquine, 2) Karita Peltonen et al. teaches compound BMH-21 (see structure above) has wide and potent antitumorigenic activity across NC160 cancer cell lines and rapidly represses RNA polymerase I  (RNA Pol I) transcription inhibitor; BMH-21 significantly inhibited HCT116 colon cancer tumor growth, and 3) Colis et al. teaches that compound 13 (see structure above) which is same as instant compound 36 is an RNA polymerase I inhibitor and can be used for treating cancer; Colis et al. teaches that compound 13 (which is same as instant compound 36) is very potent novel analogue of compound 2 (see structure above, which is same as BMH-21) which is an anticancer agent and has potent anticancer activity in NC160 cancer cell lines.
Regarding the recitation “wherein the compound and an autophagy inhibiting compound exert a synergistic effect against a disease” in claim 26, it is pointed out that Chang et al. (WO 2013/192224, PTO-892), in view of Karita Peltonen et al. (Cancer Cell, 2014, pages 1-27, PTO-1449), and further in view of Colis et al. (Journal of Medicinal Chemistry (2014, 57(11), 4950-4961, PTO-1449) render obvious administration of a composition comprising compound 36, arginine degradation enzyme and an inhibitor of autophagy chloroquine to treat a subject suffering from colon cancer, and said administration will exert a synergistic effect against colon cancer, since it is the result or property of the composition on administration.
Further, Applicant’s remarks regarding synergists effect, it is pointed out that any synergistic effect has to be commensurate in scope with instant claims. Instant claims recite a wide variety of compounds (compounds 1-37), wide variety of autophagy inhibitors, and employing these compounds in any amounts. Synergistic effect is provided employing a particular Pol I inhibitor BMH-21 with a particular autophagy inhibitor chloroquine in particular amounts. Thus, the synergistic effect is not commensurate in scope with instant claims.



4) Claims 12, 24, 25, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Soong (US 2019/0224209, PTO-892 of record), in view of Karita Peltonen et al. (Cancer Cell, 2014, pages 1-27, PTO-1449), and further in view of Colis et al. (Journal of Medicinal Chemistry (2014, 57(11), 4950-4961, PTO-1449).
Soong teaches treating cancer such as colon cancer comprising administering a combination of a compound of formula I (meets additional therapeutic in claim 25) and a PARP inhibitor such as talazoparib, olaparib. See claims 31-33, 41, 43-44; abstract. 
Soong does not teach administration of a composition comprising compound 36 in combination with a compound of formula I (meets additional therapeutic in claim 25) and a PARP inhibitor such as talazoparib, olaparib.
Karita Peltonen et al. teaches compound BMH-21 (see structure below, page 18) has wide and potent antitumorigenic activity across NC160 cancer cell lines and rapidly represses RNA polymerase I  (RNA Pol I) transcription inhibitor. See abstract. BMH-21 significantly inhibited HCT116 colon cancer tumor growth.  See page 3, under RESULTS, para 2; page 17, Figure 1H. 

    PNG
    media_image3.png
    213
    228
    media_image3.png
    Greyscale


Colis et al. teaches preparation and evaluation as potential novel anticancer agents that act via the repression of Pol I activity. Colis et al. teaches that compound 13 (see structure below, compound 13 is a racemic mixture which contains instant compound 36) which is same as instant compound 36 is an RNA polymerase I inhibitor and can be used for treating cancer. See abstract. It is taught that compound 13 is very potent novel analogue of compound 2 (see structure below, which is same as BMH-21) which is an anticancer agent (See page 4957, left hand column, para 4); compound 2 has potent anticancer activity in NC160 cancer cell lines. See page 4951, left hand column.

    PNG
    media_image4.png
    188
    249
    media_image4.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to obtain a composition comprising compound 36, a compound of formula I, and a PARP inhibitor such as talazoparib, olaparib, and administer the composition to treat a subject suffering from colon cancer because 1) Soong teaches treating cancer such as colon cancer comprising administering a combination of a compound of formula I (meets additional therapeutic in claim 25) and a PARP inhibitor such as talazoparib, olaparib, 2) Karita Peltonen et al. teaches compound BMH-21 (see structure above) has wide and potent antitumorigenic activity across NC160 cancer cell lines and rapidly represses RNA polymerase I  (RNA Pol I) transcription inhibitor; BMH-21 significantly inhibited HCT116 colon cancer tumor growth, and 3) Colis et al. teaches that compound 13 (see structure above) which is same as instant compound 36 is an RNA polymerase I inhibitor and can be used for treating cancer; Colis et al. teaches that compound 13 (which is same as instant compound 36) is very potent novel analogue of compound 2 (see structure above, which is same as BMH-21) which is an anticancer agent and has potent anticancer activity in NC160 cancer cell lines. Accordingly, one of ordinary skill in the art at before the effective filing date of the claimed invention would have been motivated to obtain a composition comprising a compound of formula I, and a PARP inhibitor such as talazoparib, olaparib, and compound 13 (a racemic mixture which contains instant compound 36) which is same as instant compound 36 and which has potent anticancer activity than compound 2 above known to treat colon cancer, and administer the composition to treat a subject suffering from colon cancer with reasonable expectation of success of treating colon cancer with reduced dosage, lower toxicity or side effects, and significantly improve the outcome for colon cancer patients.
Further, it would have been obvious to a person of ordinary skill in the art to combine a compound of formula I, and a PARP inhibitor such as talazoparib, olaparib which can be used for treating colon cancer with compound 13 taught by Colis et al. which has potent anticancer activity than compound 2 above known to treat colon cancer.  It is generally considered prima facia obvious to combine compounds each of which is taught by the prior art to be useful for the same purpose such as treating cancer, in order to form a composition which is used for the very same purpose. The idea for combining them flows logically from their having been used individually in the prior art. In re Kerkohoven, 626 F.2d 848, 205 USPQ 1069 (CCPA 1980).
Regarding the recitation “wherein the compound and a PARP inhibiting compound exert a synergistic effect against a disease” in claim 26, it is pointed out that Soong (US 2019/0224209, PTO-892), in view of Karita Peltonen et al. (Cancer Cell, 2014, pages 1-27, PTO-1449), and further in view of Colis et al. (Journal of Medicinal Chemistry (2014, 57(11), 4950-4961, PTO-1449) render obvious administration of a composition comprising compound 36, a compound of formula I, and a PARP inhibitor such as talazoparib, olaparib to treat a subject suffering from colon cancer, and said administration will exert a synergistic effect against colon cancer, since it is the result or property of the composition on administration.

Response to Arguments
Applicant's arguments filed on 05/17/2022 have been fully considered but they are not persuasive as discussed above under 35 U.S.C. 103 Rejection 1 which also apply to the above-referenced combination of reference. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 12, 23, 26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-4 of U.S. Patent No. 8,680,107, in view of Seung-Young Lee (ACS Nano. 2015, 2420-32, PTO-1449).
Although the conflicting claims are not identical, they are obvious over each other because instant claims are drawn to a method of treating cancer comprising administering a composition comprising compound of formula I and an ACAT1 inhibitor avasimibe. Claims of ‘107 are drawn to a method of treating cancer comprising administering a compound which is same as instant compound 1. Claims. “107 does not teach the employment of avasimibe in the method of treating cancer. However, the employment of such agent would have been obvious in view of the secondary reference for reasons as discussed in the obvious rejection above. It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ avasimibe in the combination with compound taught by ‘107 to treat cancer because Seung-Young Lee teaches that a nanoformulation of ACAT1 inhibitor avasimibe in human serum albumin (HSA) is used for cancer chemotherapy such as for treating colon cancer. It is prima facie obvious to combine two agents which are known to be useful to treat cancer individually into a single composition useful for the very same purpose is prima facie obvious. See In re Kerkhoven 205 USPQ 1069.Therefore, the instant claims 12-14, 20, 23 are seen to be obvious over claims 2-4 of the patent ‘107. 
Further, it would have been obvious to employ the composition comprising combination of compound taught by ‘107 and avasimibe to treat colon cancer, since avasimibe can be used to treat colon cancer, and ‘107 teaches that the compound therein which is same as instant compound 1 is used for treating cancer.
Regarding the recitation “wherein the compound and ACAT-1 inhibiting compound exert a synergistic effect against a disease” in claim 26, it is pointed out that ‘107 in view of Seung-Young Lee (ACS Nano. 2015, 2420-32, PTO-1449) render obvious administration of am ACAT1 inhibitor avasimibe and instant compound 1 to treat a subject suffering from colon cancer, and said administration will exert a synergistic effect against colon cancer, since it is the result or property of the composition on administration.

Response to Arguments
Note: Applicant will address this rejection once the claims are otherwise in condition for allowance.

Prior Art made of Record:
US "20080269259", IDS, autophagy inhibitor, colon cancer;
US 20130155432;
Kimura et al. 2013, chloroquine and anticancer drugs...cancer.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627